[PUBLISH]

                     IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                               ________________________
                                                                              FILED
                                                                     U.S. COURT OF APPEALS
                                        No. 96-7148                    ELEVENTH CIRCUIT
                                 ________________________                   12/18/98
                                                                        THOMAS K. KAHN
                              D. C. Docket No. CV-95-B-1612-S                CLERK

EXPRESS OIL CHANGE, INC.,
                                                                               Plaintiff-Appellee,

                                             versus

UNITED STATES OF AMERICA,
                                                                            Defendant-Appellant.
                                 ________________________

                         Appeal from the United States District Court
                            for the Northern District of Alabama
                               _________________________
                                    (December 18, 1998)

Before COX, CARNES and HULL, Circuit Judges.

PER CURIAM:

      This case is affirmed for the reasons stated in the district court’s thorough and

well-reasoned order dated September 30, 1996, and cited as --- F. Supp. 2d --- (N.D.

Ala. 1996).

AFFIRMED.